DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 08/03/2021.
Claims 1-15 have been canceled. 
Claims 16-31 are presented for examination.
Preliminary Amendment
Applicants preliminary amendment to the Specification, Claims and Abstract have been considered and are entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DSMER Pilot Program
The application is not eligible for DSMER. Therefore, the DSMER invitation in previously sent Office Action is being removed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 16:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 16 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 16:
A method for checking the consistent recording of pipelines in a project planning system, the method comprising: 
recording pipelines two-dimensionally in a first plan and three-dimensionally in a second plan; 
determining at least one main path within each plan for each of the pipelines recorded in the first and second plans; 
determining sequences of objects comprising at least one of (i) line components, (ii) branches and (iii) connections for the main paths recorded within both plans which are each to be compared with one another; 
eliminating from sequences to be compared each object without a mutual correspondence which is at least one of (i) only recorded in one of the first and second plans and (ii) only recorded in one main path of one of the first and second plans; 
determining and classifying iteratively, after elimination of the objects without mutual correspondence, objects with different ordering within the sequences to be compared which have a maximum order difference with respect to their ordering within the sequences to be compared; 
continuing determining the objects with different ordering until all objects remaining after classification have no order difference with respect to their ordering within the sequences to be compared; 
3 LEGAL\53586371\1 14944.0001.000/522125.000creating a correctly ordered assignment between corresponding objects recorded in the first plan and second plans; and
 displaying the correctly ordered assignment between corresponding objects recorded in the first plan and second plans on a graphical user interface.
The limitation of “recording pipelines two-dimensionally in a first plan and three-dimensionally in a second plan” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).

The limitation of “determining at least one main path within each plan for each of the pipelines recorded in the first and second plans” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

The limitation of “determining sequences of objects comprising at least one of (i) line components, (ii) branches and (iii) connections for the main paths recorded within both plans which are each to be compared with one another” alone or in combination, under its broadest 

The limitation of “eliminating from sequences to be compared each object without a mutual correspondence which is at least one of (i) only recorded in one of the first and second plans and (ii) only recorded in one main path of one of the first and second plans” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “elimination from sequences to be compared each object without a mutual correspondence” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

The limitation of “determining and classifying iteratively, after elimination of the objects without mutual correspondence, objects with different ordering within the sequences to be compared which have a maximum order difference with respect to their ordering within the sequences to be compared” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining and classifying” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

The limitation of “continuing determining the objects with different ordering until all objects remaining after classification have no order difference with respect to their ordering within the sequences to be compared” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining the objects” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

The limitation of “LEGAL\53586371\1 14944.0001.000/522125.000creating a correctly ordered assignment between corresponding objects recorded in the first plan and second plans” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “creating a correctly ordered assignment between corresponding objects” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

The claim recites additional element of “displaying the correctly ordered assignment between corresponding objects recorded in the first plan and second plans on a graphical user 

The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

As discussed above with respect to integration of the abstract idea into practical application, the additional element of “displaying the correctly ordered assignment between corresponding objects recorded in the first plan and second plans on a graphical user interface” amounts to insignificant extra-solution activity as WURC activity similar to “presenting offers and gathering statistics” (see MPEP 2106.05(d)(II)).

The additional elements, alone and in combination, fail to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.



With respect to claim 18, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as claimed in claim 16, wherein the main path is determined by eliminating paths leading to at least one of (i) loops and (ii) parallel branches within a pipeline”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “eliminating paths” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.  

With respect to claim 19, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. “The method as claimed in claim 17, wherein the main path is determined by eliminating paths leading to at least one of (i) loops and (ii) parallel branches within a pipeline”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “eliminating paths” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 20, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as claimed in claim 16, wherein the objects containing at least one of (i) line components, (ii) branches and (iii) connections are identified via at least one of (i) markings, (ii) component type, (iii) nominal diameter and (iv) nominal diameter combination” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 21, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than 

With respect to claim 22, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as claimed in claim 21, wherein, within the sequences to be compared, after linking of the objects with at least one of (i) identical or assigned identifications and (ii) markings, among unlinked objects, respective objects of matching object type that are to be linked to one another are determined iteratively, which have a minimum difference measure with respect to their order difference from at least one of (i) one another and (ii) their distance from neighbors of the same type within the sequences to be compared; and wherein the determined objects to be linked to one another are treated as objects with mutual correspondence”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “sequences to be compared” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.



With respect to claim 24, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as claimed in claim 16, wherein objects without mutual correspondence which are recorded in a main path of the first or second plan and in a secondary path of the respective other plan are classified as foreign objects; and wherein objects without 5 LEGAL\53586371\1 14944.0001.000/522125.000mutual correspondence which are recorded in only one of the first and second plans are classified as missing objects”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, 

With respect to claim 25, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as claimed in claim 16, wherein objects with different ordering are classified as incorrectly ordered objects; and wherein the objects remaining after classification of the objects with different ordering are classified as correctly ordered objects”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “classifying” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 26, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites additional element of “The method as claimed in claim 24, wherein a classification of the objects is displayed on a graphical user interface as a result of a consistency check between two- dimensionally and three-dimensionally recorded pipelines”. The limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)).




With respect to claim 28, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The method as claimed in claim 1, wherein in addition to the determined main paths, which represent first-order main paths, secondary paths that are disjunct to these are determined; and wherein at least one of (i) second-order and (ii) higher-order main paths, which are treated in the same way as first-order main paths, are determined within the secondary paths”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining main paths” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.



With respect to claim 30, similar reanalysis as claim 1 applied. Further, claim 30 recites additional elements of “processor” and “memory”. These additional elements are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor” and “memory” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.



Additional 35 USC 101 rejection:
With respect to claim 31, the claim(s) does not fall within at least one of the four categories of patent eligible subject matter because claim recites a “control program” which does not fall one of the four categories (process, machine, manufacture, or composition of matter. The claim is directed to a software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,885,237 B2 issued to Liu et al.

1. - 15. (Cancelled)  
  

16. Liu et al discloses a method for checking the consistent recording of pipelines in a project planning system, the method comprising:

determining at least one main path within each plan for each of the pipelines recorded in the first and second plans (See: Figs. 3A, 4, 5, and 6 illustrates element ID 111, category 112 line and node, class 113 pipe, branch, elbow; connection line ID 119; Col. 4 lines 14-43, the pipe network has six types of elements: a “pipe”, a “branch” an “elbow”); 
determining sequences of objects comprising at least one of (i) line components, (ii) branches and (iii) connections for the main paths recorded within both plans which are each to be compared with one another (See: Figs. 3A, 4, 5, and 6 illustrates element ID 111, category 112 line and node, class 113 pipe, branch , elbow; connection line ID 119; Col. 4 lines 14-43, the pipe network has six types of elements: a “pipe”, a “branch” an “elbow” within both plans of Fig. 3A three dimensional coordinate values 101 and coordinate values projected onto XY, YZ, and XZ planes of 103, 104, 105); 
eliminating from sequences to be compared each object without a mutual correspondence which is at least one of (i) only recorded in one of the first and second plans and (ii) only recorded in one main path of one of the first and second plans (See: Fig. 5 illustrates eliminating of P99 object (X,Y, ?) without a mutual correspondence with upstream or downstream endpoints of (X,Y,0) and (X,Y,Z); Col. 8 lines 21-24, the record (row) of the 
determining and classifying iteratively, after elimination of the objects without mutual correspondence, objects with different ordering within the sequences to be compared which have a maximum order difference with respect to their ordering within the sequences to be compared (See: Fig. 6 illustrates object with different ordering within the sequences and classifying of the objects based on categories, class, instrument attributes, analysis condition simulation result after the deletion of pipe P99 of Fig. 5); 
continuing determining the objects with different ordering until all objects remaining after classification have no order difference with respect to their ordering within the sequences to be compared (See: Col. 12 lines 40-59, storing the records of the pipe network model information (#31) (Fig. 4) in the auxiliary storage device 15 as the records of the pipe network model information (#2) 32 (Fig. 5); Fig. 6 illustrates object with different ordering within the sequences and classifying of the objects based on categories, class, instrument attributes, analysis condition simulation result after the deletion of pipe P99 of Fig. 5); 3 
LEGAL\53586371\1 14944.0001.000/522125.000creating a correctly ordered assignment between corresponding objects recorded in the first plan and second plans (Fig. 6 illustrated corrected ordered assignment between objects after P99 deleted in Fig. 5); and 
displaying the correctly ordered assignment between corresponding objects recorded in the first plan and second plans on a graphical user interface (See: Col. 1 lines 44-47, the device displays the flow path model on a screen, accepts selection of a system constituting the flow 

17.  Liu et al discloses the method as claimed in claim 16, wherein the main path is determined as a path that does not meet any other path within the respective pipeline as at least one of (i) a branch and (ii) connection of another path in a tributary direction; and wherein each branch has exactly one incoming connection in a main direction of flow, exactly one outgoing connection in the main direction of flow, and at least one incoming or outgoing connection in the tributary direction (See: Col.4 lines 32-36, the branch is a member which connects three or more pipes together, each of the reference sign B20 to B23 in Fig. 2 corresponds to the branch, the branch usually has the shape of “T”,…. At the branch, one flow of compressed air divides into two flows (reference signs B20, B21, and B23) or two flows meet to from one flow (reference sign B22)).  

18.  Liu et al discloses the method as claimed in claim 16, wherein the main path is determined by eliminating paths leading to at least one of (i) loops and (ii) parallel branches within a pipeline (See: Col. 15 lines 60-64, the model information creation unit can accept the YZ plan view as the second plan view and the XZ plan view as the third plan view if the double loop in the processing procedures of creating the pipe network model information is replaced with a triple loop).  



20.  Liu et al discloses the method as claimed in claim 16, wherein the objects containing at least one of (i) line components, (ii) branches and (iii) connections are identified (See: Figs. 3A, 4, 5, and 6 illustrates element ID 111, category 112 line and node, class 113 pipe, branch , elbow) via at least one of (i) markings (See: Col. 13 lines 2-7, displays an instrument attribute input screen (Fig. 12A) on the output device, the real element (here, P)1) selected at step S203 is highlighted in the instrument attribute input screen 43), (ii) component type, (iii) nominal diameter and (iv) nominal diameter combination (See: Figs. 5 and 6 illustrate Element ID (P01-P036, C12, M13-M15, B20-B23, E16-E41, V37) , Class (i.e. pipe, Branch, Elbow), Connection Line ID, Instrument Attribute (length, diameter)).  

21. Liu et al discloses the method as claimed in claim 20, wherein a mutual correspondence of the objects from the sequences to be compared is determined via at least one of (i) identifications and (ii) markings of the objects (See: Fig. 6 such as Element ID and Class); and wherein objects with at least one of (i) identical or assigned identifications (See: Fig. 6 such Element ID) and (ii) markings are linked together (See: Col. 13 lines 2-7, displays an instrument 

22.  Liu et al discloses the method as claimed in claim 21, wherein, within the sequences to be compared, after linking of the objects with at least one of (i) identical or assigned identifications (See: Fig. 6 such Element ID) and (ii) markings, among unlinked objects, respective objects of matching object type that are to be linked to one another are determined iteratively (See: Col. 13 lines 2-7, displays an instrument attribute input screen (Fig. 12A) on the output device, the real element (here, P)1) selected at step S203 is highlighted in the instrument attribute input screen 43), which have a minimum difference measure with respect to their order difference from at least one of (i) one another and (ii) their distance from neighbors of the same type within the sequences to be compared (See: Col. 14 lines 5-12, the model information creation unit accepts an input of the total length of the selected imaginary element, by the user into a pipe total length, the total length of the imaginary element mentioned here is the length of the imaginary element P99; Col. 14 lines 60-67, the model information creation unit adds the records of “P31” to “P36” based on the second plan view and the imaginary element P99 divided into six elements, the record of “P99” is deleted); and wherein the determined objects to be linked to one another are treated as objects with mutual correspondence (See: Col.4 lines 32-36, the branch is a member which connects three or more pipes together, each of the reference sign B20 to B23 in Fig. 2 corresponds to the branch, the branch usually has the shape of “T”,…. At the branch, one flow of compressed air divides into 

23.  Liu et al discloses the method as claimed in claim 22, further comprising: determining respective objects with matching object type to be linked to one another, said respective objects having a minimum difference measure with respect to their order difference to one another and to their weighted distance from first- and second-degree neighbors of the same type within the sequences to be compared (See: Col.4 lines 32-36, the branch is a member which connects three or more pipes together, each of the reference sign B20 to B23 in Fig. 2 corresponds to the branch, the branch usually has the shape of “T”,…. At the branch, one flow of compressed air divides into two flows (reference signs B20, B21, and B23) or two flows meet to from one flow (reference sign B22)).  

24.  Liu et al discloses the method as claimed in claim 16, wherein objects without mutual correspondence which are recorded in a main path of the first or second plan and in a secondary path of the respective other plan are classified as foreign objects (See: Col. 3 lines 26-29, difference results from the difference in the process of reflecting an “upflow” part and a “downflow” part of a pipe; Col. 4 lines 48-55, the pipe P35 flow downward perpendicularly to the XY plane, the difference between “downflow” and “upflow” results solely from the flow direction); and wherein objects without 5 LEGAL\53586371\1 14944.0001.000/522125.000mutual correspondence which are recorded in only one of the first and second plans are classified as missing objects (See: Fig. 5 illustrates eliminating of P99 object (X,Y, ?) without a mutual correspondence with upstream or 

25.  Liu et al discloses the method as claimed in claim 16, wherein objects with different ordering are classified as incorrectly ordered objects (See: Fig. 5 illustrates eliminating of P99 object (X,Y, ?) without a mutual correspondence with upstream or downstream endpoints of (X,Y,0) and (X,Y,Z); Col. 8 lines 21-24, the record (row) of the imaginary element P99 is deleted, the record of the real elements P31 to P36, E38 to E41 and V37 are added; Col. 12 lines 42-43, deleting the record of the pipe P99 with the Z-axis coordinate values “?” unchanged); and wherein the objects remaining after classification of the objects with different ordering are classified as correctly ordered objects (See: Fig. 6 illustrates object with different ordering within the sequences and classifying of the objects based on categories, class, instrument attributes, analysis condition simulation result after the deletion of pipe P99 of Fig. 5).  

26.  Liu et al discloses the method as claimed in claim 24, wherein a classification of the objects is displayed on a graphical user interface as a result of a consistency check between two- dimensionally and three-dimensionally recorded pipelines (See: Col. 1 lines 44-47, the device displays the flow path model on a screen, accepts selection of a system constituting the flow path model by a user; Fig. 6 shows corrected ordered assignment between objects after P99 deleted in Fig. 5).  

27.  Liu et al discloses the method as claimed in claim 25, wherein a classification of the objects is displayed on a graphical user interface as a result of a consistency check between two- dimensionally and three-dimensionally recorded pipelines (See: Col. 1 lines 44-47, the device displays the flow path model on a screen, accepts selection of a system constituting the flow path model by a user; Fig. 6 shows corrected ordered assignment between objects after P99 deleted in Fig. 5).  

28.  Liu et al discloses the method as claimed in claim 1, wherein in addition to the determined main paths, which represent first-order main paths, secondary paths that are disjunct to these are determined; and wherein at least one of (i) second-order and (ii) higher-order main paths, which are treated in the same way as first-order main paths, are determined within the secondary paths (See: Col. 6 lines 35-46, upstream node and downstream node).  

29.  Liu et al discloses the method as claimed in claim 28, wherein a treatment of at least one of (i) the second- and (ii) higher-order main paths comprises a determination of sequences of objects that are each to be compared with one another, an elimination of objects without mutual 6 LEGAL\53586371\1 14944.0001.000/522125.000correspondence, and an iterative determination and elimination of objects with different ordering within the sequences to be compared (See: Fig. 5 illustrates eliminating of P99 object (X,Y, ?) without a mutual correspondence with upstream or downstream endpoints of (X,Y,0) and (X,Y,Z); Col. 8 lines 21-24, the record (row) of the imaginary element P99 is 

With respect to claims 30-31, The instant claims recite substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        02/23/2022